        Case 5:19-mc-00010-MTT Document 12 Filed 02/06/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

SATCOMM,                                    )
                                            )
                                            )
                      Petitioner,           )
                                            )
              v.                            )     CIVIL ACTION NO. 5:19-MC-10
                                            )
PAYPAL and DANIEL H. SCHULMAN,              )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                         ORDER

       On February 4, 2020 the Court convened a hearing on Petitioner Satcomm’s

motion to confirm arbitration award. Prior to the hearing, the Defendants filed a

response suggesting that the alleged arbitration award was procured by fraud. Doc. 2.

The Petitioner failed to appear at the hearing.

       The Court construes the Defendants’ response as a motion to dismiss. Satcomm

SHALL respond to that motion by February 25, 2020. The Court will convene a hearing

on that motion on March 5, 2020 at 2:30 p.m. At that hearing, Satcomm shall show

cause why it should not be sanctioned because of Satcomm’s failure to appear for the

February 4 hearing.

       Further, based on the record, the arbitration award is likely fraudulent. Satcomm

Arbitration Association (or “Sitcomm”; it appears they are used interchangeably) has

tried this before. “[C]ourts around the country have expressed doubts regarding

[Satcomm’s] validity.” Meekins v. Lakeview Loan Servicing, LLC, 2019 WL 7340300, at

*3 (E.D. Va. Dec. 30, 2019) (citing Kalmowitz v. Fed. Home Mortg. Corp., 2019 WL
          Case 5:19-mc-00010-MTT Document 12 Filed 02/06/20 Page 2 of 2



6249298, at *1 (E.D. Tex. Oct. 22, 2019); U.S. Bank National Ass'n v. Nichols, 2019 WL

4276995, at *2 (N.D. Okla. Sep. 10, 2019)). 1 Accordingly, Satcomm SHALL show

cause, no later than February 25, 2020, why it should not be sanctioned for seeking to

enforce a fraudulent arbitration award. Of course, Satcomm may submit evidence

refuting Paypal’s allegation that the arbitration award is fraudulent.

        SO ORDERED, this 6th day of February, 2020.

                                                          S/ Marc T. Treadwell
                                                          MARC T. TREADWELL, JUDGE
                                                          UNITED STATES DISTRICT COURT




1 As best the Court can tell, Satcomm is run by or closely affiliated with Brett Jones, an inmate at the
California Institution for Men in Chino, California. Satcomm purports to offer discount arbitration services:
only $100.00 per hour (with a two-hour minimum and three fees of $100.00 each for “administrative,”
“technician,” and “process, archiving and mailing of documents”). See http://saalimited.com/. Satcomm is
unlicensed but compares itself to “celebrity judges” on television, who, Satcomm suggests, are also
unlicensed. Id. Satcomm apparently offers its customers “preformatted generalize [sic] contract that
includes all of the elements necessary for enforcement.” U.S. Bank Nat'l Ass'n v. Nichols, 2019 WL
4276995, at *3 n.5 (N.D. Okla. Sept. 10, 2019). Thus, Satcomm appears to make money by selling
unwitting consumers fraudulent legal documents and also attempting—so far, unsuccessfully—to dupe a
court into confirming one of its awards. Again, the Court will provide Satcomm an opportunity to refute
these allegations at the March 5, 2020 hearing.


                                                         -2-
